                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION



 SECURITIES AND EXCHANGE
 COMMISSION,

         Plaintiff,
                                                           Civil Action No. 3:12-CV-519
 vs.

 REX VENTURE GROUP, LLC
 d/b/a ZEEKREWARDS.COM, and
 PAUL BURKS,

         Defendants.


       ORDER GRANTING RECEIVER'S MOTION TO APPROVE THE SALE OF
                  CERTAIN NET WINNERS JUDGMENTS

        This matter is before the Court on the Receiver’s Motion to Approve the Sale of Certain

Net Winners Judgments (the “Motion”). (Doc. No. 752). The Motion asks the Court to approve

the sale of certain judgments obtained in Civil Action Number 3:14-cv-91 (the “Judgments”) and

approve the Purchase Agreement attached as Exhibit A to the Motion.

        After reviewing and considering the Motion, and for good cause shown, the Motion is

hereby GRANTED.

        IT IS HEREBY FOUND AND ORDERED AS FOLLOWS:

   1. The Notice of Receiver’s Motion to Approve the Sale of Certain Net Winners Judgment

        attached to the Motion as Exhibit B (the “Notice”) is hereby approved and constitutes good

        and sufficient Notice for the relief sought in the Motion.

   2. The Receiver has shown good cause and reason exists to sell the Judgments.
3. The Receiver’s marketing and solicitation of the Judgments was done in good faith and

   was sufficient for the Court to approve the sale and Purchase Agreement.

4. The Receiver has shown good cause to sell the Judgments by private sale, and to waive the

   auction and notice requirements contained in 28 U.S.C. § 2001(b).

5. The negotiation of the Purchase Agreement was an arm’s length transaction, and the

   Receiver acted at all times in good faith for the best interest of the RVG Estate.

6. The Receiver’s request to sell the Judgments and enter into the Purchase Agreement is in

   the best interest of the RVG Estate. The Receiver may enter into the Purchase Agreement

   attached to his Motion as Exhibit A and sell the Judgments to the Buyer according to the

   terms contained therein.

7. This Court shall retain jurisdiction to hear and determine all matters arising from this Order.



                                     Signed: July 30, 2019
